Title: From Thomas Jefferson to George Jefferson, 1 January 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Jan. 1. 1800.

Mr. John Barnes has recieved from Dr. Bache 3333⅓ Dol. say £1000. V.C. for James Key, to be remitted at Key’s request to mr Brydie. the money is deposited for safe custody in the bank of the US. mr Key’s distress for the money is great, & mr Barnes assures me a draught on Richmond is not to be had here. the purport of this is to ask of you, if you should have occasion for a draught on this place, that you would prefer taking one from mr Brydie in order to aid us in the transfer of this sum to Richmond to relieve mr Key’s distress, in which I feel concern because I have had some agency in the transaction as a mutual friend. I am with esteem Dr. Sir
Your’s affectionately

Th: Jefferson

